United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2248
Issued: July 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 1, 2010 appellant filed a timely appeal of a July 20, 2010 Office of
Workers’ Compensation Programs’ (OWCP) merit decision. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on October 1, 2009
causally related to her July 28, 2009 employment injury.
FACTUAL HISTORY
On July 30, 2009 appellant, then a 38-year-old nurse, filed a traumatic injury claim
alleging on July 28, 2009 she was struck in the back of the head by a television while at work.
1

5 U.S.C. § 8101 et seq.

On August 14, 2009 she filed a recurrence of disability claim alleging on July 29, 2009 she
sustained a recurrence of disability causally related to her July 28, 2009 employment injury.
Appellant stated that she experienced frequent headaches and nausea with vomiting and blurred
vision. In a letter dated August 18, 2009, OWCP stated that her initial traumatic injury claim
was accepted with no time loss and must be adjudicated to determine whether she sustained a
work-related injury on July 28, 2009. It requested additional factual and medical evidence in
support of appellant’s claim.
Appellant responded on September 8, 2009 and stated that while discharging a patient,
the television in his room moved hitting her on the head. She stated that she felt dazed and saw
floaters. Appellant noted that she sustained a lump on her head of five to seven centimeters. She
submitted a witness statement from a coworker who saw her hit her head on the television. The
witness stated that appellant took a few steps back and seemed dazed.
Dr. Michael D. Calabrese, general practitioner, first saw appellant on July 29, 2009
noting her history of a television hitting her in the back of the head on July 28, 2009. He
reported that she was disoriented for a few seconds but did not fall following this incident.
Dr. Calabrese stated that appellant visited the emergency room the next day complaining of
headaches, nausea and vomiting. Appellant had a laceration on the back left side of her head, but
did not require stitches and was diagnosed with a concussion. Dr. Calabrese diagnosed
postconcussion syndrome, migraine headaches, nausea and vomiting, fatigue, increased urination
and visual disturbance. He opined that appellant was temporarily partially disabled due to these
conditions.
On September 30, 2009 OWCP accepted appellant’s claim for postconcussion syndrome
and head laceration. In a letter dated October 1, 2009, it informed her that her case was open for
medical treatment of her work-related condition.
Appellant filed a recurrence of disability claim on October 6, 2009 alleging she stopped
work on October 1, 2009 due to her injury-related symptoms of migraine headaches with nausea
and vomiting, earaches, intermittent blurred vision and neck stiffness. On the reverse of the
form, appellant’s supervisor explained that appellant was performing limited-duty work on
July 28, 2009 due to an accepted right shoulder condition. The employing establishment
controverted appellant’s claim, noting the temporal relationship between a suitable work offering
in her shoulder claim and her current claim for disability.
Appellant submitted her emergency room notes dated July 29, 2009 which diagnosed a
closed head injury without loss of consciousness, abrasion or laceration. In a note dated
October 5, 2009, Brian Kron, a physician’s assistant from Dr. Calabrese’s office stated that
appellant was unable to work for four weeks due to her concussion.
OWCP requested additional factual and medical evidence in support of appellant’s claim
for total disability by letter dated October 19, 2009. Appellant filed a claim requesting wage-loss
compensation from October 1 through November 3, 2009.
Dr. Minsoo Kang, a Board-certified neurologist, completed a report on October 20, 2009
describing appellant’s head injury and stating that she received stitches. He indicated that

2

appellant reported constant headaches and cervicalgia as well as photophobia, phonophobia,
osmophobia, floaters, nausea, loss of appetite, sweating, stiffness of the neck, difficulty with
concentration and dizziness. Dr. Kang diagnosed postconcussive syndrome and post-traumatic
migraines. In a November 9, 2009 report, he repeated his diagnoses.
On October 9 and November 2 and 3, 2009 Mr. Kron and Rachele Tabaczynski,
physician’s assistants from Dr. Calabrese’s office, completed notes indicating that appellant was
totally disabled for four weeks after each note. Dr. Calabrese completed a report on October 5,
2009 and stated that appellant was experiencing stress, financial stress, anxiety and depressive
symptoms. He diagnosed postconcussive syndrome, migraine headaches, nausea, vomiting,
fatigue, increased urination and visual disturbance. Dr. Calabrese stated, “Due to the traumatic
forces of this injury, treatment is expected to be medically necessary for at least two years or
better.” He examined appellant on November 3, 2009 repeating his diagnosing and stating, “The
patient is unable to be gainfully employed at this time.” Dr. Calabrese further stated, “This
patent has been and remains temporarily partially disabled due to the injury that occurred on
July 28, 2009….” On December 1, 2009 a physician’s assistant for Dr. Calabrese indicated that
appellant would be totally disabled for four weeks due to concussion syndrome with laceration.
By decision dated January 4, 2010, OWCP denied appellant’s claim for recurrence of
disability finding that she had failed to submit sufficient detailed medical evidence to support her
claim. Appellant requested a review of the written record on January 4, 2010 and submitted
duplicates of her emergency room notes and Dr. Calabrese’s November 3, 2009 report.
In a report dated January 7, 2010, Dr. Kang repeated his diagnoses and stated that
appellant was unable to work. He recommended a magnetic resonance imaging (MRI) scan to
rule out intracranial pathology due to the continuous nature of appellant’s headaches.
Dr. Calabrese examined appellant on January 12, 2010 and stated that her diagnosed conditions
of postconcussive syndrome, migraine headaches with nausea and vomiting, fatigue, increased
urination and visual disturbances were a direct result of her January 28, 2009 employment injury.
He examined her on March 2, 2010 and stated that she had continued symptoms after a head
injury that occurred at work. Dr. Calabrese noted that appellant’s blurry vision and floaters were
improving and that her headaches were becoming less frequent. He stated that she was
experiencing short-term memory loss, but found no cognitive delay or dysfunction.
Dr. Calabrese opined that appellant’s diagnoses of postconcussive syndrome, migraine
headaches, nausea and vomiting, fatigue, increased urination and visual disturbances were a
“direct result of the above described injury” based on examination of her, diagnostic tests and
objective physical findings. He again concluded that due to the “traumatic forces” of her injury
her treatment was expected to be medically necessary for at least two years.
Appellant testified at the oral hearing on June 3, 2010. She stated that she was
temporarily totally disabled due to her head injury. Appellant stated that she stopped work on
October 1, 2009 due to increased symptoms including severe migraine headaches, throwing up,
fatigue and loss of vision. Following the oral hearing, she submitted a report dated April 6, 2010
from Dr. Calabrese, who stated that she had not been able to return to work because of the
headache pain. Dr. Calabrese repeated his diagnoses and stated that appellant was currently
unable to return to gainful employment. In a note dated June 18, 2010, he stated, “As of
[October 5, 2009], this [patient] was no longer able to perform her job duties. Appellant was

3

taken out of work due to the injury that occurred on [July 28, 2009].” In a report dated May 4,
2010, Dr. Calabrese noted that she reported floaters in her vision, ringing in her left ear,
headaches and short-term memory loss. He continued to opine that appellant’s diagnosed
conditions were due to her employment injury and that she was totally disabled due to these
conditions which were likely to require treatment for two years.
By decision dated July 20, 2010, the Branch of Hearings and Review affirmed OWCP’s
January 4, 2010 decision finding that appellant had not submitted sufficient medical evidence to
establish a recurrence of total disability. OWCP’s hearing representative found that Mr. Kron
completed a report dated October 5, 2009 and a treatment note dated June 18, 2010 supporting
appellant’s disability for work which were not relevant as Mr. Kron was not a physician for the
purposes of FECA.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.2 Appellant
has the burden of establishing by the weight of the substantial, reliable and probative evidence, a
causal relationship between her recurrence of disability commencing October 1, 2009 and her
July 28, 2009 employment injury.3 This burden includes the necessity of furnishing medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to employment factors and
supports that conclusion with sound medical reasoning.4
ANALYSIS
A television located on a swing arm struck appellant in the back of the head on
July 28, 2009. Dr. Calabrese first examined appellant on July 29, 2009 and found that she was
partially disabled due to the employment-related conditions of postconcussion syndrome,
migraine headaches, nausea and vomiting, fatigue, increased urination and visual disturbance.
On September 30, 2009 OWCP accepted her claim for postconcussion syndrome and head
laceration.

2

20 C.F.R. § 10.5(x).

3

Dominic M. DeScala, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-89 (1982).

4

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

Appellant filed a recurrence claim alleging that on October 1, 2009 she was no longer
able to work due to her accepted head injury.5 In support of her claim for a recurrence of total
disability, appellant submitted a series of reports from Dr. Calabrese, who examined her on
October 5, 2009, repeated his diagnoses and opined that her medical treatment due to these
conditions was likely to take two years. Dr. Calabrese first stated that appellant was totally
disabled in a report dated November 3, 2009 based on consistent diagnoses. He stated, “This
patent has been and remains temporarily partially disabled due to the injury that occurred on
[July 28, 2009]….” While the November 3, 2009 report supports that appellant was totally
disabled for work due to her accepted conditions, Dr. Calabrese did not offer any explanation of
how and why her employment-related condition had worsened or why she had increased
disability. Due to the lack of additional physical findings and medical reasoning supporting
increased disability, this report is not sufficient to establish a period of total disability due to
appellants accepted employment injury.
Dr. Calabrese examined appellant on January 12, March 2, April 6 and May 4, 2010 and
stated that she had continued symptoms after a head injury that occurred at work. He diagnosed
postconcussive syndrome, migraine headaches, nausea and vomiting, fatigue, increased urination
and visual disturbances as a result of her accepted employment injury based on examination of
her, diagnostic tests and objective physical findings. Dr. Calabrese stated that appellant was
currently unable to return to gainful employment because of the headache pain. In a note dated
June 18, 2010, he stated, “As of [October 5, 2009], this patient was no longer able to perform her
job duties.
Appellant was taken out of work due to the injury that occurred on
[July 28, 2009]....” These reports are not sufficient to meet appellant’s burden of proof as
Dr. Calabrese did not explain why her employment-related headaches increased resulting in her
total disability for work. Dr. Calabrese did not offer medical reasoning explaining how and why
appellant’s symptoms would increase on or after October 5, 2009 rendering her totally disabled.
Due to the lack of medical reasoning, these reports are not sufficient to establish appellant’s
claim.
Dr. Kang first examined appellant on October 20, 2009 and incorrectly described her
head injury stating that she received stitches. He listed her symptoms of constant headaches and
cervicalgia as well as photophobia, phonophobia, osmophobia, floaters, nausea, loss of appetite,
sweating, stiffness of the neck, difficulty with concentration and dizziness and diagnosed
postconcussive syndrome as well as post-traumatic migraines. Dr. Kang repeated his findings
and diagnoses on November 9, 2009. In his January 7, 2010 report, he again diagnosed
postconcussive syndrome and post-traumatic migraines. Dr. Kang also stated that appellant was
unable to work. While he supported her disability for work in his January 7, 2010 report, he did
not explain why he believed that her diagnosed conditions prevented her from performing any
work. Dr. Kang did not offer any medical reasoning in support of his opinion. Without medical
rationale explaining how and why appellant’s diagnosed condition resulted in disability for work,
these reports are not sufficient to meet appellant’s burden of proof in establishing a recurrence of
disability on or after October 1, 2009.
5

The record indicates that appellant was performing light-duty work at the time of her July 28, 2009 head injury
due to a shoulder condition accepted by OWCP as employment related. The shoulder claim is not currently before
the Board and will not be addressed in this decision.

5

Appellant submitted several notes from physician’s assistants in Dr. Calabrese’s office
dated October 5, 9 and November 2 and 3 and December 1, 2009 indicating that she was totally
disabled due to her accepted concussion. The report of a physician’s assistant is entitled to no
weight because physician’s assistants are not physicians pursuant to section 8101(2) of FECA.6
These reports, therefore, cannot establish appellant’s disability for work on the dates alleged and
cannot establish a recurrence of disability on or after October 1, 2009.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to submit the necessary medical opinion evidence to
establish that she sustained a recurrence of disability on or after October 1, 2009 causally related
to her accepted employment injury of July 28, 2009.
ORDER
IT IS HEREBY ORDERED THAT the July 20, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Lyle E. Dayberry, 49 ECAB 369 (1998); see also 5 U.S.C. § 8101(2).

6

